Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is in response to the arguments filed 5/31/2022.  Applicant's arguments have been fully considered but they are not persuasive.  Accordingly, claims 1, 4-9, 11-13, 16-21 and 23-24 remain rejected as set forth in detail below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-9, 11-13, 16-21 and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1, 4-9, 11-13, 16-21 and 23-24 are directed to the abstract idea of determining a fee, calculating performance of annuity financial product and producing illustrations for the annuity financial product, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
Claims 1 and 13 recite in part, a system/method for performing the steps of receive a specification by a user of a plurality of portfolios associated with the variable annuity financial product to be included in an illustration report; in response to receiving the specification by the user of the plurality of portfolios associated with the variable annuity financial product to be included in the illustration report, display a plurality of fields configured to receive information specified by the user, the user specified information comprising a desired start date and information about the variable annuity financial product to be illustrated; receiving the information about the variable annuity financial product and the desired start date; obtain past performance data on a daily basis relating to at least one portfolio of the plurality of portfolios associated with the variable annuity financial product; determine a fee associated with the at least one portfolio; calculate, based at least in part upon the past performance data and the fee, an actual performance of the variable annuity financial product during a user-defined time period which extends from the desired start date to an end date to produce a first illustration for the variable annuity financial product, the first illustration illustrating the actual performance of the variable annuity financial product during the user-defined time period; model, based at least in part upon the past performance data and a living benefit associated with the variable annuity financial product during the user-defined time period, the variable annuity financial product to produce a second illustration for the variable annuity financial product, the second illustration illustrating the performance of the variable annuity financial product during the user-defined time period, based at least in part upon the past performance data and a guaranteed minimum return value for the variable annuity financial product during the user- defined time period, the variable annuity financial product to produce a third 39172360_1ATTORNEY DOCKET NO.PATENT002328.0891Serial No. 13/035,2473 illustration for the variable annuity financial product, the third illustration illustrating the performance of the variable annuity financial product during the user-defined time period; receive an indication that the user has specified that the illustration report indicate the performance of the variable annuity financial product based upon the variable annuity financial product being subject to the living benefit and the performance of the variable annuity financial product based upon the variable annuity financial product being subject to the guaranteed minimum return value; and generate, in response to the indication, the illustration report comprising the first, second, and third illustrations, transmits the illustration report; display a set of display options for the illustration, each display option selectable by the user, the set of display options comprises a first display option to display a comparison to a financial product with the living benefit; a second display option to display a comparison to a financial product with the guaranteed minimum return value; a third display option to display the illustration as a graph; a fourth display option to display a short-form version of the illustration; receive information specifying one or more selections of display options made by the user; in response to receiving the information specifying the one or more selections of display options made by the user; display the illustration wherein the illustration comprises the first illustration; in response to the user selecting the first display option, the illustration further comprises the second illustration; in response to the user selecting the second display option, the illustration further comprises the third illustration and displaying the illustration comprises displaying the graph of the illustration, in response to the user selecting the third display option and displaying a subset of information associated with the illustration, in response to the user selecting the fourth option.  The claims describe concept of determining a fee, calculating performance of annuity financial product and producing illustrations for the annuity financial product, which is directed to abstract idea of Certain Methods of Organizing Human Activity (Fundamental Economic principles or practices: insurance; commercial or legal interactions including agreements in the form of contracts *annuity = a type of insurance contract).  As such, the description in claims 1 and 13 of determining a fee, calculating performance of annuity financial product and producing illustrations for the annuity financial product is an abstract idea.  Claims 4-9, 11-12, 16-21 and 23-24 are dependent on claims 1 and 13 and include all the limitations of claims 1 and 13.  Therefore, claims 4-9, 11-12, 16-21 and 23-24 recite the same abstract idea of “determining a fee, calculating performance of annuity financial product and producing illustrations for the annuity financial product”.  The limitations recited in the depending claims (For example, the calculating, displaying, generating and adjusting steps) are further details of the abstract idea and not significantly more.  The concept described in claims 1, 4-9, 11-13, 16-21 and 23-24 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claims 1, 4-9, 11-13, 16-21 and 23-24 of determining a fee, calculating performance of annuity financial product and producing illustrations for the annuity financial product is an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements – using “local computer system”, “user interface screen”, “display screens comprising interactive fields”, “server” and “processor” to perform the receiving, obtaining, determining, calculating, producing and generating steps “electronically” in a web browser and a “firewall” configured to secure access to the server.  The “system”, “screens”, “server” and “processor” are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Using a firewall to secure communications is generally linking the user of the judicial exception to another technological environment or field of user.  There is no indication that there is any improvement to the firewall technology or to another other technology or technical field.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements – using “local computer system”, “user interface screen”, “display screens comprising interactive fields” “server” and “processor” to perform the receiving, obtaining, determining, calculating, producing and generating steps “electronically” in a web browser and a “firewall” configured to secure communications.   The “system”, “screen”, “server” and “processor” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to receive, obtain, determine, calculate, product and generate data does not impose any meaningful limit on the computer implementation of the abstract idea.  Various court decisions have identified similar elements as routine and conventional (For example, Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone)).  It is well-known to use firewall to secure communications (For example, Hrabik US 2002/0099958 A1, paragraph 0003 “it is known…secure system connected to the internet may include firewalls….prevent unauthorized access”; Pertey US 2002/0103730 A1, paragraph 0035 “secure firewall can be of any type known in the art… provide a way to prevent unauthorized access to confidential information”; Menschik US 2004/0034550 A1, paragraph 0077 “firewall function in a known matter to provide secure access to the remaining servers within the central system”; Shimada (US 2010/0280978 A1), paragraph 0075 “computer provides standard well-known internet services, such as a firewall and data flow buffering… ensure that the other elements of the system remain isolated and secure”; YE et al (US 2009/0201802 A1), paragraph 0003 “secure communication….system is provided with...firewalls).  It is also well known to use interactive selection technique to display data (For example, Smith et al. US 6,222,537 B1, column 10, lines 55-67 “known GUI interaction techniques; using display and interactive selection techniques which are known in the art”; Mendel et. al. US 2007/0011620 A1, paragraph 0024 “interface…dropdown text box…field…menu option selection, gestures or other known interactive techniques”; Tolle US 2008/0195930 A1, paragraph .0007 “user interface ….data fields selected to be presented on interactive chart …..generate desired visual presentation” and Fig 1; Ballow et al. US 2005/0209948 A1, paragraph 0081 “visualizations are interactive and dynamic….. input fields on the display and immediately the data is plotted on the graphs”).Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claims 1, 4-9, 11-13, 16-21 and 23-24 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 

The claimed invention, considered as a whole, is not taught by the prior arts found in Examiner’s search, therefore no 102/103 rejections is provided.

Additional prior art found (directed to state of art/unclaimed features) but not used in the rejection: Lewis et al. (US 6,611,815 B1)

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.  
Applicant argues that the claims are statutory under U.S.C. 101 because 1) the claims are not directed to abstract idea and 2) the claims integrate into practical application because the claims provide technical improvements that improve the graphical user interface’s illustration of the performance of an annuity.  The examiner disagrees.  The claims describe concept of determining a fee, calculating performance of annuity financial product and producing illustrations for the annuity financial product, which is directed to abstract idea of Certain Methods of Organizing Human Activity (Fundamental Economic principles or practices: insurance; commercial or legal interactions including agreements in the form of contracts *annuity = a type of insurance contract).  In response applicant’s argument that the claims improve graphical interface, applicant is reminded that using interactive selection technique to display data is well known (For example, Smith et al. US 6,222,537 B1, column 10, lines 55-67 “known GUI interaction techniques; using display and interactive selection techniques which are known in the art”; Mendel et. al. US 2007/0011620 A1, paragraph 0024 “interface…dropdown text box…field…menu option selection, gestures or other known interactive techniques”; Tolle US 2008/0195930 A1, paragraph .0007 “user interface ….data fields selected to be presented on interactive chart …generate desired visual presentation” and Fig 1; Ballow et al. US 2005/0209948 A1, paragraph 0081 “visualizations are interactive and dynamic….. input fields on the display and immediately the data is plotted on the graphs”).   The specific type of data being displayed is further details of abstract idea and not significantly more.  The claims do not reflect an improvement in the functioning of a computer or any other technology, but merely using known technique and computer as tools to display data.  Applicant is reminded that the use of a computer in a generalized fashion to increase efficiency does not meaningfully limit those otherwise abstract claims. See, e.g., Ex. 1003, col. 5, ll. 21-22; See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278, (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) at 1279; Gottschalk, 409 U.S. at 67.  Therefore, applicant’s arguments are not persuasive.  

In response to Applicant’s request for interview, Office action would advance prosecution better than interview at this point.  The examiner welcomes applicant to call and schedule an interview after considering the rejections.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIA-YI LIU/Primary Examiner, Art Unit 3695